PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/934,262
Filing Date: 3/23/2018
Appellant(s): Oracle International Corporation



__________________
Sarah S. Bassett
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/18/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/6/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” The following ground(s) of rejection are applicable to the appealed claims.
(2) Response to Argument
1) Rejection of claim 1 under 35 U.S.C.103(a) as being unpatentable over Gao in view of Konig. Applicant argued that Examiner’s statement that Declaration is insufficient to overcome the rejection of claim 1 is incorrect.  In particular, for issues set forth below.
Issue 1: the Appellant argues Gao and Konig fails to disclose “fitting a statistical model to the plurality of words in the sample set of documents by running an inference procedure on the statistical model to produce a first fitted statistical model, further comprising: representing particular count values, for the inference procedure, using a count-min sketch” (Page 4, paragraph 4).  This argument is not persuasive.
	Gao discloses “fitting a statistical model to the plurality of words in the sample set of documents by running an inference procedure on the statistical model to produce a first fitted statistical model”. (Gao, page 2, paragraph 2, line 1, “The rest of the paper is structured as follows. Section 2 presents the streaming Gibbs sampling (SGS) algorithm for LDA…”. In other words, LDA (Latent Dirichlet Allocation) is a statistical model, and SGS (streaming Gibbs sampling) is an inference procedure (Instant application specification, paragraph [0004]. “Machine learning involves implementing an inference procedure, such as Gibbs sampling or Stochastic Cellular Automata (SCA), on a statistical model. One example of a statistical model is a Latent Dirichlet Allocation (LDA) model, which is designed with the underlying assumption that words belong to sets of topics, where a topic is a set of words. An inference procedure fits a statistical model to a particular set of documents…”). SGS is used to fit LDA to the words in a sample set of documents by identifying values for parameters of the statistical model that best explain the data in the set of documents.  The result is a first fitted statistical model.  In the instant case, the statistical model will be updated because of the incoming data stream.  In other words, there will be a second fitted statistical model, a third, etc., as updates, for as long as the stream continues.)
	Gao further discloses “further comprising: [representing particular count values], for the inference procedure, [using a count-min sketch]”. (Gao, page 3, line 1, “SGS is an online extension of CGS (collapsed Gibbs sampling) which fixes the topics Z1:t-1 of the previous arrived document mini-batch, and then samples Zt of the current mini-batch using the normal CGS update.” In other words, SGS is the inference procedure.  The inference procedure is used to successively sample distributions of variables, in this case topics, based on input.  As more input is received, the variables get closer to the true distribution.  Representing particular count values…using a count-min sketch has yet to be taught.) 
	Konig discloses “representing particular count values…using a count-min sketch”. (Konig, page 6, paragraph [0048] “One way to estimate frq(d) is using a “Count-Min sketch.” In this technique, a two dimension array of width w and depth d is used, as shown in FIG 5. (This array may be described as f_count[1…d, 1…w].)  Each of the elements in the array represents a counter.  A series of hash functions h1,…, hd is provided, where the ith hash function generates an index into the ith row of the array based on entity e (so h1,…, hd:e->{1,…,w}). Prior to processing documents in D, the counters in array are initialized to zero.  During document processing, an entity-feature pair, (e, f), is encountered.  Each time an entity-feature pair is encountered in D, the counters are updated in the following manner. The process iterates over all of the hash functions by incrementing f_count[i, hi(e)] for all i ϵ {1,…, d}).”

    PNG
    media_image2.png
    430
    529
    media_image2.png
    Greyscale

In other words, each of the elements in the array represents a counter is representing particular count values, and using a “Count-Min sketch” is using a count-min sketch.  Count-min sketch is a probabilistic data structure that functions as a frequency table for events (in this case words) in a data stream.  It uses hash functions to map events to frequencies.  It operates in sub-linear space, which is why it is frequently used for data streams, but can over count due to hash function collisions.) Accordingly, Gao and Konig meets the claimed limitation.

	Issue 2: the Appellant argues “a person of ordinary skill in the art at the time of the priority date of the application would not be motivated to combine Gao and Konig to arrive at the combination of features recited in Claim 1.” (Page 5, paragraph 2, line 3) This argument is not persuasive.
Appellant argued examiner’s statement for combination that both Gao and Konig describe similar actions is insufficient (Page 7, paragraph 4), in particular, “The mention in Konig of tracking feature frequencies using a count-min sketch has little bearing on whether a count-min sketch could successfully be used to store sufficient statistics for an inference-based procedure, as described in Gao.” (Page 8, paragraph 1, line 2) 
	This argument is not persuasive. The claim doesn’t recite that count-min sketch will store sufficient statistics.  The claim limitation recites “representing particular count values, for the inference procedure, using a count-min sketch”.  In other words, count-min sketch is only counting items from a streaming data source. Specifically, the claimed invention uses count-min sketch to “represent the words per topic counts”. (Specification, paragraph [0043]) Konig uses count-min sketch to count entity items (i.e. words) from essentially streaming data. (Konig, page 6, paragraph [0048], line 1, “One way to estimate frq(d) is using a “Count-Min sketch.”  In this technique, a two dimension array of width w and depth d is used, as shown in FIG 5. (This array may be described as f_count[1..d, 1..w].)  Each of the elements in the array represent a counter.  A series of hash functions h1,…, hd is provided, where the ith has function generates an index into the ith row of the array based on entity e (so h1,… hd:e->{1,…, w}).  Prior to processing documents in D, the counters in array are initialized to zero.  During document processing, an entity-feature pair, (e, f), is encountered.  Each time an entity-feature pair is encountered in D, the counters are updated in the following manner.  The process iterates over all of the hash functions by incrementing f_count[i, hi(e)] for all i ϵ {1,…d}.” In other words, each of the elements in the array represents a counter is representing particular count values, and using a “Count-Min sketch” is using a count-min sketch.) Accordingly, Konig shows that count-min sketch counts words per topic. 
Appellant argues one of ordinary skill in the art would not be motivated by efficiency to combine Konig into Gao because “given the inference that is required to be performed over the data structures storing the sufficient statistics by Gibbs Sampling (see Declaration, items #4 and #6), the motivation to increase the speed of Gibbs Sampling does not address the potential issues with introducing a randomized data structure into Gibbs Sampling, as described above.” (Page 8, paragraph 3, line 9) 
	This argument is not persuasive.  Gao specifically states that their suggestions are in hopes of improving performance. (Gao, Section 3 Experiments, “We evaluate the inference quality and computational efficiency of SGS. We also assess how the parameters such as mini-batch size, decay factor and the number of iterations affect the performance.”) Accordingly, there was motivation to improve efficiency over the method used in Gao. 
Appellant argues that the motivation to combine Gao and Konig is “improper hindsight”. (Page 9, paragraph 2) Despite this, the appellant acknowledges that “in no way should Appellants’ arguments be interpreted as alleging that Gibbs Sampling is not complementary with count-min sketch.”(Page 9, paragraph 3, line 1)  The appellant then recites “a person of ordinary skill in the art at the time of Applicant’s effective filing date (hereinafter “POSITA”) the knowledge that a count-min sketch may be used to represent sufficient statistics for an inference procedure amounts to improper hindsight.” (Page 9, paragraph 5, line 7) 
	This argument is not persuasive. As described above in subparagraph (a), the claim language recites “representing particular count values, for the inference procedure, using a count-min sketch” not “representing sufficient statistics”.  Count-min sketch is used for counting. The specification cites a paper introducing count-min sketch for summarizing data streams as “The following reference describes count-min sketches, and is incorporated by reference as if fully set forth herein: Graham Cormode and S. Muthukrishnan.  An improved data stream summary: The count-min sketch and its applications. J. Algorithms, 55(1_”58-75, April 2005.”) (Specification, paragraph [0042]) In other words, it was known to one of ordinary skill in the art before the effective filing date of the claimed invention that count-min sketch can be used for counting items from a data stream. Konig uses count-min sketch to count frequency of entities (i.e. words).  Therefore, it is reasonable for a POSITA to know that count-min sketch can be used to count items from a data stream.
Appellant argues that “it would not have been obvious to a POSITA to replace the matrices in Gao with a count-min sketch because count-min sketch is a randomized data structure.” (Page 10, paragraph 2, line 10) Appellant quotes from #4 of the Declaration: “From a theory perspective, such approximations may violate the assumptions of the ergodic theorems on which Markov chain Monte Carlo algorithms such as Gibbs Sampling rely on in the first place, potentially resulting in a Gibbs sampler than no longer converges to the desired stationary distribution of the model.” (Page 10, paragraph 2, line 6) 
	This argument is not persuasive. Examiner notes that it is well known that Monte Carlo algorithms are randomized. “In computing, a Monte Carlo algorithm is a randomized algorithm whose output may be incorrect with a certain (typically small) probability.” (https://en.wikipedia.org/wiki/Monte_Carlo_algorithm)  Summarizing, Appellant argues that because Count-min sketch is a randomized algorithm that produces a data structure it would not be obvious to a POSITA to combine a randomized algorithm such as Gibbs Sampling with it.  However, there is no basis for believing that one randomized algorithm cannot be combined with another randomized algorithm.  Since count-min sketch was designed to count items from a streaming data source and was well known in the art, it would be an obvious choice to count words from a streaming data source.
Appellant argues that “a POSITA would not look to Konig for alternative data structures because there are fundamental differences between the entity labeling in Konig and the Gibbs Sampling technique of Gao.” (Page 10, paragraph 3, line 1) Summarizing, Appellant argues that because Gao describes performing inference to fit statistical models to a streaming set of documents, and Konig describes performing feature extraction from documents, there would be no reason to combine for the purpose of using count-min sketch.  
	This argument is not persuasive.  Though the purpose of Konig may be to extract features and Gao is to perform inference, they both are directed to processing documents and counting. Despite the fact that Gao uses SGS (Streaming Gibbs Sampling) for word counts as well as inference, does not preclude the possibility of using count-min sketch for counting.  The main purpose of Gibbs sampling is to perform inference. Konig is in the field of document processing and using count-min sketch for counting entities from scanned documents across a potentially large, unknown number of documents.  Without knowing the exact number of documents, this is essentially streaming data.  Gao performs word counts on streaming data.  In both cases, there is a need for processing documents and counting features/words from streaming data.  Therefore, it is not unreasonable to combine them.  Further, as noted above, count-min sketch was first proposed in 2005 as a method for counting from a data stream. (Cormode, page 1, line 1 “We introduce a new sublinear space data structure – the count-min sketch – for summarizing data streams.”) A key advantage of count-min sketch is that it typically uses relatively little space (sub-linear) to store counts.  This makes it fast as well as scalable, which is essential for counting from a data stream. So, there would be a reasonable expectation that increasing the speed and reducing the space required for counting would increase the overall speed of inference which is a valid motivation for combination. 
Appellant argues that it would not occur to a POSITA to combine Konig with Gao because “there is no indication in Konig that a count-min sketch would successfully replace a precise data structure used to store sufficient statistics for an inference procedure, such as is described for SGS in Gao.” (Page 10, paragraph 4) Summarizing, Appellant argues that SGS (streaming Gibbs sampling) uses a precise data structure whereas count-min sketch is a randomized algorithm.  
	This argument is not persuasive.  It is commonly known that Gibbs sampling is also a randomized algorithm. “Gibbs sampling is commonly used as a means of statistical inference, especially Bayesian inference.  It is a randomized algorithm (i.e. an algorithm that makes use of random numbers), and is an alternative to deterministic algorithms for statistical inference such as the expectation-maximization algorithm (EM).” (https://en.wikipedia.org/wiki/Gibbs_sampling) Since both Gao and Konig are using randomized algorithms, the fact that Konig uses a randomized algorithm is not a reason to not combine with Gao.

	2) Rejection of claims 2-22 under 35 U.S.C. 103(a) as being unpatentable over Gao in view of Konig.
	Issue 1: the Appellant argues that “claims 2-11 all depend from claim 1 and include all of the limitations of claim 1” (Page 11, paragraph 3).  Therefore, claims 2-11 are allowable.  However, claim 1 is properly rejected based on the responses in regards to claim 1 above.  Therefore claims 2-11 remain rejected.
Issue 2: the Appellant argues that claims 12-22 “recite limitations similar to claims 1-11, except in the context of computer-readable media” (Page 11, paragraph 4).  Therefore, claims 12-22 are allowable because claims 1-11 are allowable.  However, claims 1-11 are properly rejected based on the responses in regards to claim 1 above.  Therefore, claims 12-22 remain rejected.

(11) Related Proceeding(a) Appendix
No decision rendered by a court or the Board is identified by the examiner in the Related Appeals and Interferences section of this examiner’s answer.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/B.R./

Conferees:
/MIRANDA M HUANG/             Supervisory Patent Examiner, Art Unit 2124                                                                                                                                                                                           
/Jason Cardone/
Primary Examiner


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.